IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: THE NOMINATION PETITIONS OF  : No. 18 WAP 2022
 PEARLINA S. STORY AS A DEMOCRATIC   :
 CANDIDATE FOR THE STATE             :
 REPRESENTATIVE IN THE 24TH          :
 LEGISLATIVE DISTRICT                :
                                     :
 OBJECTIONS OF: NICOLE M. SYLVESTER, :
 LOREAL RJ SNELL, AND CHRISTOPHER    :
 PAUL SANDVIG                        :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of April, 2022, the order of the Commonwealth Court,

dated April 19, 2022, granting the Petition to Set Aside Nominating Petitions of Pearlina

S. Story, is AFFIRMED.